Citation Nr: 1143729	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  09-03 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for urticaria and angioedema, currently evaluated as 10 percent disabling.

2.  Entitlement to an evaluation greater than 10 percent prior to November 23, 2009, for chondromalacia of the right knee.

3.  Entitlement to an evaluation greater than 30 percent from January 1, 2011, for status post total right knee arthroplasty (TKA).

4.  Entitlement to an evaluation greater than 10 percent for chondromalacia of the left knee.

5.  Entitlement to service connection for diabetes mellitus (claimed as secondary to service-connected skin disorder treatment).



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs (NCDVA)


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from January 1979 to January 1982, and from August 1983 to March 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in San Juan, Puerto Rico.  Jurisdiction over the case was subsequently transferred to the RO in Winston-Salem, North Carolina.

In a VA Form 9 submitted in January 2009, the appellant excluded from his appeal the issues of entitlement to service connection for low back disability and bilateral foot disability.  

Prior to certification of the appeal to the Board, the NCDVA indicated in an October 2010 letter that it was against the policies of NCDVA to accept the power of attorney (POA) in a case in which the claimant was already in appeal status with another Veterans Service Organization.  NCDVA instructed the RO to revoke its POA for the appellant.  Below the signature, it was noted that the appellant had been issued a copy of this letter.

Significantly, the Board observes that, although another Veterans Service Organization initiated the above claims on behalf of the appellant, a properly executed POA was not made for that organization.  But rather, the appellant executed and signed a VA appointment form listing NCDVA as his representative in March 2010.  Not only is there no other POA on record, but NCDVA has neglected to abide by the regulation governing withdrawal of representation.  Under 38 C.F.R. § 14.631(c), withdrawals of representation require notification "prior to taking any action to withdraw."  There is no indication in the record that this was accomplished and NCDVA acted in February 2011 on behalf of the appellant in another matter.

As the appellant was not notified of the attempted withdrawal, the October 2010 letter does not satisfy the requirements under 38 C.F.R. § 20.608(a).  Thus, at this point, NCDVA retains the POA in this matter.  38 C.F.R. §§ 14.631(c), 20.608(a), 

It is further noted that the Board received additional evidence in July 2011 from the appellant's US Representative's office.  This evidence is duplicative of evidence previously associated with the claims folders.  Therefore, referral to the agency of original jurisdiction is not required.  38 C.F.R. § 20.1304(c).

Also, the record reflects that the appellant perfected an appeal of the issue of entitlement to service connection for psychiatric disability.  Subsequently, in March 2010, the RO granted the claim.  Thus, as the claim has been granted, the Board no longer has jurisdiction over the psychiatric claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran's skin claim is decided herein while the other issues on appeal are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

The appellant's skin disorder does not involve 20 percent or more of the entire body or exposed area, require systemic therapy for a total duration of six weeks or more yearly, or involve exudation or constant itching, extensive lesions or marked disfigurement.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 10 percent for urticaria and angioedema have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided 'at the time' or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, the RO sent to the appellant a letter in July 2006 providing all required notice, prior to the initial adjudication of the claim.

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim.  VA obtained and associated all pertinent records with the claims files.  These records include service treatment records, private medical records, and VA treatment records.  

Also, VA afforded the appellant a VA skin examination in January 2007.  The Board notes that there has been no allegation that the VA examination is inadequate or that the disability has increased in severity since the examination.  The report described the disability in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The report is sufficiently detailed with recorded history and clinical findings.  Therefore, the Board concludes that he was afforded an adequate examination in this matter.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  T

Neither the appellant nor the representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of such evidence.

Therefore, the Board is satisfied that VA has complied with its duty to assist the appellant in the development of the claim.

Accordingly, the Board will address the merits of the claim.

II.  The Law and Regulations

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The appellant's service-connected urticaria and angioedema disability has been evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7899-7806.  When a veteran is diagnosed with an unlisted condition, it must be rated under an analogous Diagnostic Code. 38 C.F.R. §§ 4.20, 4.27.  The Diagnostic Code is 'built-up' by assigning the first two digits from that part of the schedule most closely identifying the part of the body involved and then assigning '99' for the last two digits for all unlisted conditions.  Then, the disease is rated by analogy under a Diagnostic Code for a closely related disease that affects the same anatomical functions and has closely analogous symptomatology.  In this case, the service-connected skin condition is rated according to the analogous condition of dermatitis or eczema under Diagnostic Code 7806.


Under Diagnostic Code 7806, a 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body or exposed areas are affected; a 30 percent rating is warranted when 20 to 40 percent of the entire body or exposed areas are affected; and a 60 percent rating is warranted when more than 40 percent of the entire body or exposed areas are affected.  A 60 percent rating is further warranted where systemic therapy such as corticosteroids or other immunosuppressive drugs are required, depending on the duration of the therapy during the previous 12 month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2011).

In this case, as there is no scarring or disfigurement, urticaria analogous to eczema is the predominant disability, consideration of the rating provisions governing scars and disfigurement are not for consideration.  The Board notes that the appellant has not requested consideration of the revised provisions for rating disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801-7805).

III.  Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for an increased rating for urticaria and angioedema.  

VA treatment records dated from May 2004 to November 2006 reflect that the active problem list included dermatitis.  An assessment dated in December 2004 reflects skin rash-continue Atarax.  Lipoma was noted in August 2006.

In January 2007, the appellant presented for a VA skin examination.  It was noted that in 1984-during service-the appellant's whole body swelled; he experienced anaphylactic shock.  The appellant reported current treatment for skin disorder.  He reported having both topical and oral medications used 1-2 times a week-near constant for the past 12 months.  The appellant complained that that he had 4 or more episodes of skin outbreaks in the past 12 months that were debilitating.  He indicated that these episodes responded to treatment.  Objectively, there were "minimally scaly, follicularly appearing, erythematous plaque" on the right lower back along with a similarly erythematous lesion of the left lower back-smaller in size-and stasis changes of the left lower leg.  The examiner reported that 0 percent of the exposed area and less than 5 percent of the total body area was affected by the skin rash.  The diagnosis was that the appellant could have both eczema as well as urticaria, "although no urticarial lesions noted today."

In a May 2007 statement, the appellant reported "re-occuring skin rash" with considerable itching.  He stated that it improves with treatment but never fully resolves.

Private treatment records reflect that the appellant was treated for recurrent rash related to stress and anxiety/depression.  A December 2006 note indicates "no rash or prominent lesions."  An August 2007 note reflects skin findings for "many red vesicle(s) on back, abdomen, LE [lower extremities], UE [upper extremities]," but no infection.  The assessment was contact dermatitis.  The appellant was treated with Depo-medrol, and prednisone taper.  A note dated in March 2008 reflects that the appellant presented with rash on the arms, legs, chest, and abdomen, which had bothered him for past 2 weeks.  Objectively, there was, "papulomacular dermatitis with excoriation on arms, torso and legs."  The assessment was eczema and he was treated with antarax and prednisone. 

VA treatment records dated in 2008 also reflect complaints of skin rash.  The appellant presented on March 3, 2008, because of a skin rash.  He reported that he had had a red, itching, painful rash all over his body for 3 months, which worsened over the weekend.  He reported self-treatment with Goldbond cream.  On March 10, 2008, the appellant reported that he received an injection of decadron and prednisone from a non-VA medical provider, and that his rash was nearly resolved.  It was noted that the appellant was unwilling to wait for a VA provider the prior week when he presented as a walk-in for same problem.  

Examination revealed mild erythematous flat lesions on the extremities.  There were no open lesions.  The assessment included rash-"almost completely resolved."  In May 2008, the appellant presented with complaint of recurrent rash on the extremities.  He reported that his outbreak started a few days prior and described the rash as pruritic.  Examination revealed, "fine papular erythematous rash to arms, scant on legs and buttocks region, more dense on dorsal aspect of feet with peeling of the skin, no vesicles, open lesions or evidence of infection."  The assessment was dermatitis.  He was treated with decadron, atarax, and prednisone taper (6 days).  VA treatment records dated in 2009 reflect that active problems included dermatitis.

The Board accepts that the appellant is competent to report his symptoms and treatment.  Furthermore, he appears credible.  Thus, his statements are probative.  However, neither the lay nor the medical evidence reflects that the appellant's service-connected skin rash has affected 20 percent or more of the entire body or exposed areas affected.  The January 2007 VA skin examination report reflects that 0 percent of the exposed areas were affected and that less than 5 percent of the total body area was affected.  Also, the evidence shows no systemic therapy for a total duration of 6 weeks or more during any 12 month period.  Consequently, a schedular rating higher than 10 percent is not warranted under Diagnostic Code 7806.  

The Board has also considered whether rating the skin disorder by analogy under a different Diagnostic Code would result in a higher rating.  However, the Board finds that there is no other Diagnostic Code under which the urticaria and angioedema could be rated by analogy.  Schafrath v. Derwinski, 1 Vet. App. 589 (1995) (the Board has a duty to acknowledge and consider all regulations that are potentially applicable).  Diagnostic Codes 7801 to 7805 apply to scars other than of the head, face, or neck.  Although the appellant reported scarring in his claim for increase, the medical evidence and his symptoms reporting during treatment are silent for scarring or disfigurement.  Moreover, the symptoms listed in the criteria for rating scars prior to an after the amendments effective October 23, 2008 are not closely related to those of urticaria and angioedema.  Thus, rating the appellant's current skin disorder under scars would be the type of conjectural analogy that is to be avoided.  See 38 C.F.R. § 4.20.  Similarly conjectural would be rating his condition as one of the diseases listed in diagnostic codes 7807 through 7833 and the Board will therefore not do so.

Although the appellant has described symptoms such as itching and pain that are not specifically mentioned in Diagnostic Code 7806, the Board finds that his overall symptomatology is adequately contemplated by the assigned rating criteria, which appears to contemplate that at least some of those symptoms will be present in all instances of skin diseases similar to dermatitis and eczema, and which measure the degree of disability by either the area affected or the nature of treatment.

In view of the above, the weight of the evidence is against the claim for an increased rating for urticaria and angioedema, currently rated as 10 percent disabling.  Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Accordingly, the claim must be denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Lastly, the Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the service-connected skin disorder are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.


ORDER

Entitlement to an increased rating for urticaria and angioedema is denied.


REMAND

Bilateral Knee Disability

After the issuance of the most recent Supplemental Statement of the Case (dated in July 2010) and following certification of the appeal, the Board received additional evidence.  This evidence consists of private medical records dated in January 2011-pertaining to left TKA-and a letter dated in July 2011 from the appellant's orthopedic physician-pertaining to bilateral knee treatment since 2000 to include knee replacement surgeries.  No waiver of consideration by the agency of original jurisdiction (AOJ) accompanied this evidence.

The pertinent evidence received by the Board has not been reviewed by the AOJ in conjunction with the knee claims on appeal, and the appellant has not waived his right to have the evidence initially considered by the AOJ.  Therefore, due process requires that the originating agency readjudicate the knee claims based on this newly submitted pertinent evidence.  38 C.F.R. § 20.1304(c).

Also, both knees should be re-examined.  The most recent VA knee examination was conducted in 2007 and, thereafter, in 2009, the appellant underwent a TKA of the right knee and of the left knee in January 2011.  

Diabetes Mellitus 

The appellant seeks service connection for diabetes mellitus.  He argues that service connection is warranted on a secondary basis.  Specifically, he argues that steroid treatment for service-connected urticaria and angioedema has caused or aggravated his diabetes mellitus. 

Historically, the Board notes that service treatment records show no diagnosis of diabetes mellitus or findings for abnormal blood sugar levels.  Post service treatment records dated from 1996 to 1999, and the report of a VA examination in March1999, reflect that the appellant experienced flare-ups of skin rash about twice a year-Fall and Spring-treated with Decadron and/or prednisone.  The record shows that the appellant has orthopedic disabilities of the feet and back.  The appellant complained of weight gain related to steroidal treatment for skin rash in February 2002.  Medical records dated since 2000 reflect obesity.  In October 2000, the assessment included rule out diabetes mellitus.  The appellant was encouraged to adopt a low fat and salt diet, and to increase exercise.  In May 2001, the assessment included non-insulin dependent diabetes mellitus with scant peripheral neuropathy, dermatitis, degenerative joint disease, obesity, and hyperlipidemia.  Subsequently dated treatment record shows diabetes mellitus, controlled.  A December 2001 note reflects that the appellant had a strong family history of diabetes mellitus and was obese at the time of his diagnosis-it was noted that he intentionally lost 30 pounds since).  In May 2006, the appellant argued that his service-connected skin rash treatment with steroids caused him to gain weight and that he has since developed diabetes mellitus.  Subsequently dated treatment records show findings for morbid obesity and diabetes mellitus.

In January 2007, the appellant presented for VA examinations.  On diabetes mellitus examination, it was noted that he had been diagnosed with diabetes mellitus, controlled with daily metformin.  The examiner opined that the appellant's diabetes "is less likely as not (less than 50/50 probability)" caused by or a result of steroid use.  The rationale was as follows:

Vet[eran] has never been persistently on steroids and he tells me prednisone was intermittently but frequently prescribed by ER physicians-he has however been on topical steroids which do not cause diabetes.  Inj [sic] addition there is no documentation in the records of this veteran's hypoglycemia being temporally associated with po steroid use-

[I]n addition, vet has body habitus that leads to diabetes and a positive family history of DM [diabetes mellitus] (one parent and siblings) - given fact that he is not on oral steroids and never has been permanently on steroids, it is this examiner's opinion that his diabetes is unrelated to his previous intermittent oral steroid use.

On VA skin examination, the examiner stated that, "Patients with a predisposition to diabetes and psychiatric disorders could have conditions exacerbated by oral steroid use.  This is probably especially true of diabetes as oral steroids cause weight gain which is a problem with diabetes."  He concluded that, "it is at least as likely as not that this patient's diabetes is exacerbated by or a result of oral steroid use."

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury.  This includes the degree of disability resulting from aggravation to a nonservice- connected disability by a service-connected disability.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, the Board finds that the medical opinions are inadequate and, therefore, the Board may not decide the claim.  The negative VA medical opinion does not address whether treatment for service-connected skin disorder aggravates the appellant's nonservice-connected diabetes mellitus-it is thus an incomplete opinion.  The favorable VA medical opinion does not include an adequate rationale-it does not have a clear conclusion with supporting data and a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  It is noted that a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  


Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Then, the appellant should be scheduled for a VA examination to ascertain the current severity of his service-connected bilateral knee disability, status post total knee replacement surgery.  All residuals of prosthetic replacement of the knees should be described in detail.  The examiner should indicate whether there is very painful motion or weakness in the affected extremity.  A complete rationale for all opinions must be provided.  The claims folders should be available for review.

3.  The reports of VA examination dated in January 2007 expressing an opinion on whether nonservice-connected diabetes mellitus is related to service-connected skin disorder treatment should be returned the examiners for a complete medical opinion and supporting rationale.  The claims folder must be available for review.  Specifically, the examiners should ensure that the medical opinion addresses:

(a) Whether diabetes mellitus is proximately due to or the result of service-connected skin disorder treatment (steroid use-oral and topical); and 

(b) Whether diabetes mellitus is aggravated by service-connected skin disorder treatment (steroid use-oral and topical); and 

(c) If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible; and 

(d) The examiners must provide a complete rationale for all opinions given.  This rationale may be based on the examiner's knowledge and expertise, as well as any examination or clinical findings, medical history, post service treatment records, and service treatment records.

If the examiners are not available, another VA physician should review the evidence and provide the required opinion with supporting rationale.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  After the development requested above has been completed to the extent possible, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative, if any, should be furnished a supplemental statement of the case and given the requisite opportunity to respond before the claims folders are returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


